Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 25-47 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The patentably distinct species set forth in claims 25-47 require different fields of search, such as searching different class-subclass combinations, searching different electronic resources and employing different search strategies and search queries, and the prior art applicable to one invention likely would not be applicable to the other.
Since applicant has already received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 25-47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim 1 is currently amended; claims 2-24 have been cancelled by the applicant; and claims 25-47 are withdrawn.
Response to Amendment
The amendment dated 04 June 2021 has been entered into the record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 June 2021 was considered by the examiner.
Claim Objections
Claim 1 is objected to because the limitation “the alignment direction” in lines 24-25 should read “the single alignment direction.”
Response to Arguments
With respect to the rejections of record under 35 U.S.C. § 103 of independent claim 1, applicant argues that maintaining these rejections is improper because prior art reference of record Lee does not disclose an alignment layer disposed on a Fresnel lens and because the alignment layer disclosed by Sharp does not cover the sloped surfaces of the lens. This rationale is not persuasive. Firstly, Lee is not cited as having disclosed the alignment layer disposed on the Fresnel lens; Sharp has been cited for this disclosure, as set forth below and in the office action dated 04 December 2020. Secondly, the alignment layer of Sharp does in fact cover the sloped surfaces of the lens; there is no requirement that the alignment layer touch or physically contact the sloped surfaces. Rather, all that is recited is that the alignment layer cover the sloped surfaces. If applicant is considering amending claim 1 to recite that the alignment layer physically touches the sloped surfaces, applicant should point out with specificity which portions of the specification make such disclosure; no new matter can be added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Re: claim 1, the meaning of the limitation “the first sloped surface has a first slope angle and the further sloped surfaces have having further slope angles relative to the first electrode layer” is unclear. The meaning is unclear because it is not understood as to whether both the first slope angle and the further slope angles are measured with respect to the first electrode layer or whether only the further slope angles are measured with respect to the first electrode layer. For the purpose of examining the present application, the limitation has been construed as meaning both the first slope angle and the further slope angles are measured with respect to the first electrode layer.
In addition, the meaning of the limitation “a further alignment layer arranged at a side of a space adjacent to the second electrode, a liquid crystalline material filling a space between the first alignment layer and the further alignment layer” is unclear. It is not clear as to whether the recited spaces refer to the same area or whether the two spaces refer to different areas. For the purpose of examining the present application, the limitation has been interpreted such that the two spaces refer to different areas.
In addition, the meaning of the limitation “the space” in line 30 is unclear. It is not clear as to whether the limitation refers to the space that is adjacent to the second electrode or to the space that is filled by the liquid crystalline material. For the purpose of examining the present application, the limitation has been construed as referring to the space that is filled by the liquid crystalline material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp KK (WO2018016398) (“Sharp”), in IDS and of record, in view of Lee (US 20160259187), of record, and Lin (US 9678395).
Re: claim 1, Sharp discloses that the first optical device 1000L (Figs. 9, 10) comprises a first electrode layer 55L; a second electrode layer 15L provided at a distance from the first electrode layer (Figs. 9, 10 disclose provision), the first and second electrode layer being light transmitting (p. 25, lines 1019-1022; p. 25, lines 1038-1039 disclose ITO, a known transparent material), and in between of which are present: a diffractive optical structure 31L (Figs. 9, 10) adjacent to the first electrode layer 55L and being a Fresnel lens structure (Figs. 9, 10; p. 26, line 1068) comprising a first sloped surface (Figs. 9, 10, the comparatively larger curved section of the lens that is bisected by line L) in a center of the Fresnel lens structure, which is surrounded by a 
Sharp does not explicitly disclose a stack of a first optical device and a second optical device; that the liquid crystalline molecules are vertically aligned in an off state; wherein the LC-molecules at an interface with said first alignment layer have a pretilt in a single alignment direction, and wherein the further alignment layer has been pretreated for alignment of the LC molecules at an interface with the further alignment layer in a direction anti-parallel to the alignment direction, and wherein for the first sloped surface and the further sloped surfaces the pretilt provided by the first alignment layer is larger than the first and further slope angles so as to compensate for the first and second slope angles of the said first and further sloped surfaces; wherein, in an on state, LC molecules in the second space are oriented to align such that projections (Npxy) on the first electrode layer of the LC-molecules in the liquid crystalline material 
Lee discloses a stack of a first optical device 1 and a second optical device 300 (Figs. 1, 14); where the liquid crystalline molecules 31 are vertically aligned in an off state (para. 58); wherein the first alignment layer is configured to provide the LC-molecules 31 at interfaces with the first alignment layer 11 with a pretilt in a single alignment direction (Figs. 1, 11, where β is the pretilt angle), and wherein the further alignment layer 21 has been pretreated for alignment of the LC-molecules at an interface with the further alignment layer in a direction anti-parallel to the alignment direction (Fig. 5 discloses the lens in an off state, where the directors of LC molecules disposed near alignment layer 21 are pretilted in a direction different from the directors of LC molecule disposed proximate to alignment layer 11), an wherein for the first sloped surface and the further sloped surfaces the pretilt provided by the first alignment layer is larger than the first and further slope angles so as to compensate for the first and further slope angles of the said first and further sloped surfaces (Fig. 11 & para. 99 discloses that the pretilt angle β is between 92 – 96 degrees which is greater than any of the slope angles in the Fresnel lens); wherein, in an on state, the LC molecules in the second space are oriented to align such that projections (Npxy) on the first electrode layer of the LC-molecules in the liquid crystalline material include an angle between a projection direction and the alignment direction within a range -60 to 60 degrees (capability to produce this angle range disclosed in at least Figs. 1, 4, 7, where the tilt angle of the LC molecules when a voltage greater than threshold is applied varies as the applied voltage varies).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871